Citation Nr: 1819042	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  07-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) payable at the housebound rate prior to May 3, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1983 to June 1983 and April 2003 to July 2004. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2016, the Board assigned a 100 percent disability rating for service-connected hypothyroidism effective since the date of claim on December 21, 2005, granted entitlement to SMC payable at the housebound rate effective from May 3, 2008, and remanded the issue of entitlement to SMC payable at the housebound rate prior to May 3, 2008 for additional evidentiary development.  The remaining issue remanded by the Board in March 2016 has been returned to the Board for further appellate review.

Since the issue on appeal was adjudicated in the June 2016 Supplemental Statement of the Case, additional relevant evidence has been obtained and associated with the record, which the Veteran waived initial Agency of Original Jurisdiction (AOJ) review in December 2016 and February 2018 statements.


FINDINGS OF FACT

1.  The date of claim for entitlement to SMC payable at the housebound rate is December 21, 2005.

2.  Since December 21, 2005, the Veteran's service-connected hypothyroidism has been assigned at 100 percent disabling.

3.  During the appeal period prior to May 3, 2008, the Veteran did not have an additional service-connected disability or disabilities independently rated as 60 percent separate and distinct from the 100 percent service-connected hypothyroidism, and was not permanently substantially confined to his home as a result of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to SMC payable at the housebound rate prior to May 3, 2008 have not been met.  38 U.S.C. §§ 1114, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.350, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by the March 2016 Board decision.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, to include a VA examination and VA medical opinions.  38 U.S.C. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.

There was also substantial compliance with the March 2016 remand directives.  The AOJ obtained a May 2016 VA examination for aid and attendance or housebound and VA medical opinions in May 2016 and October 2017.  The Veteran was provided a copy of the October 2017 Veterans Health Administration (VHA) medical expert opinion and had an opportunity to respond to which he did in a February 2018 statement.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SMC payable at the Housebound Rate Prior to May 3, 2008

SMC is payable when a veteran has a single service-connected disability rated as 100 percent and either (a) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or (b) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

The "housebound" requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2).

On December 21, 2005, the Veteran requested a higher rating for service-connected hypothyroidism.  During the course of that appeal, and as noted in the March 2016 Board decision, the issue of entitlement to SMC payable at the housebound rate was raised by the record and part and parcel of the claim for a higher rating for service-connected hypothyroidism.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  As a result, the Board finds that the date of claim for entitlement to SMC payable at the housebound rate is December 21, 2005.

Since December 21, 2005, the Veteran has been rated at 100 percent disabling for the service-connected hypothyroidism.

During the appeal period prior to May 3, 2008 (from December 21, 2005 to March 2, 2008), service connection was also in effect for adrenal insufficiency due to panhypopituitarism (rated at 20 percent), hypertension (rated at 10 percent), depression due to panhypopituitarism (rated at 10 percent), pituitary macroadenoma (rated at 10 percent), and hypogonadism due to panhypopituitarism (rated at 0 percent).  The highest schedular rating for an additional service-connected disability is 20 percent for adrenal insufficiency due to panhypopituitarism and the other remaining disorders combine to 40 percent disabling.  See 38 C.F.R. § 4.25.

The Board finds that during the appeal period prior to May 3, 2008, the Veteran did not have an additional service-connected disability or disabilities independently rated as 60 percent separate and distinct from the 100 percent service-connected hypothyroidism.

As a result, the Board next considers whether the Veteran was permanently substantially confined to his home as a result of his service-connected disabilities to warrant SMC payable at the housebound rate at any time during the appeal period prior to May 3, 2008.

Pursuant to the March 2016 remand directives, the Veteran underwent a VA examination for aid and attendance or housebound in May 2016.  Following the clinical evaluation, the VA examiner concluded "the Veteran's service-connected disabilities did not prevent him from leaving his home or his immediate premises in order to earn an income and be gainfully employed prior to May 2, 2008."  It was explained the Veteran "was attending school, attended classes and went to church [and] made a particular trip to West Point to see the graduation of his nephew in May 2004."

In an August 2016 statement, the Veteran asserted his disagreement with the May 2016 VA medical opinion.  Specifically, the Veteran noted the VA examiner seemed to be distracted, misinterpreted his story, and failed to write down, in part, his reported increase in medication for hypothyroidism and that his wife helped him attend the graduation in May 2004 for he could not have taken the trip on his own.  Given the Veteran's very detailed rebuttal to the May 2016 opinion, the Board finds that the May 2016 opinion is of less probative weight.  

In a May 2017 written brief, the Veteran's representative reported that the Veteran's assigned 100 percent disability rating since December 21, 2005 supports the Veteran's contentions that he could not maintain substantial employment due to service-connected illnesses that confined him to his home for extended period of time.

In an October 2017 VHA medical expert opinion, Dr. K. C. concluded "[i]t is not likely that the [Veteran] was completely confined to his place of residence at any time from December 21, 2005 to May 2, 2008 due to his service-connected disabilities (hypothyroidism, adrenal insufficiency, panhypopituitarism, hypertension, depression, pituitary macroadenoma, and hypogonadism)."  Dr. K. C. provided, in part, the following rationale: 

Although these medical conditions can cause extreme fatigue, changes in appetite, temperature regulation, weight loss/gain, depression, and anemia, they fortunately can be stabilized with medication regimens.  The [Veteran]'s medical records did report that the [Veteran] was having difficulty maintaining his usual career due to overlying fatigue and exhaustion.  Other records stated that due to the stress of not being able to perform professionally as he once had the stress was worsening his medical condition.  This is true that stress can worsen the symptoms, but again these symptoms although difficult are not completely disabling or confining.

There is no question that with the co-morbid conditions of panhypopituitarism, depression, and hypothyroidism that the patient may have been extremely fatigued and many aspects of his life were affected by these conditions including weight changes, mood changes, and difficulty with temperature regulations, but he still would have been able to go to the store or leave his home and even hold a job if the hours of work were flexible to account for his fatigue.  The main aspect of his life that would have been impacted would have been his stamina/exercise tolerance and quality of life, but there are comments in the chart stating 'more good days than bad.'  Based on my medical opinion, [p]atients can suffer from these illnesses and be very exhausted with minimal activity of daily living, but they are still able to participate in life and are not confined to their home especially if they are taking their medication.

In a February 2018 statement, the Veteran reported the increase in two of his medications for service-connected hypothyroidism in April 2016 and October 2016 proves that this disability is still a major concern 15 years after his initial diagnosis.  He reported that during the appeal period from December 21, 2005 to May 2, 2008, he was taken by ambulance to a VA emergency room for an episode that lasted for weeks in 2006 and had to withdraw from a ministry program in May 2008 because of health conditions and other factors.  The Veteran further reported the following:

Yes, I could leave my home.  No, I could not leave to earn income.  My record states that in 2006 my conditions were severe.  You will find that in 2008 a VA [d]octor wrote that my condition had gotten progressively worse.  [Vocational Rehabilitation] rules said I could not work, plus these years were the most difficult period of my illness. . . . The outside opinion addresses a lot of what my health condition was like d[ur]ing those years.  It cannot address, the too many to count sleepless nights, it cannot speak to the numerous times I had to tell my young daughters; '[d]addy can't play right now,' and there is no way it can address the over whelming amount of times I have had to tell my very loving wife; ['h]oney the only thing I can do right now is sleep.[']

The October 2017 VHA medical expert opinion was rendered after a review of the claims file.  These opinion is supported with sufficient rationale and based on an accurate factual history.  As a result, the Board finds this opinion is adequate and of probative value against the Veteran's claim on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

After a review of the pertinent evidence discussed above, the Board finds that the Veteran was not permanently substantially confined to his home as a result of his service-connected disabilities at any time during the appeal period from December 21, 2005 to May 2, 2008.

The Board has considered the Veteran's reported history of symptomatology related to his service-connected disabilities and their effects on his reported need for SMC, to include sleepless nights and only wanting to stay home and sleep as noted in the February 2018 statement.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, his statements do not rise to a level of competency to identify the specific level of impairment required to establish SMC payable at the housebound rate.  Again, the "housebound" requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises, and does not include consideration of whether a veteran is unable to maintain substantial employment due to such confinement.  See 38 C.F.R. § 3.350(i)(2).

In this case, such competent evidence has been provided in the medical evidence of record as discussed above.  As such, the Board finds these records to be more probative than the Veteran's subjective statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, in light of the Veteran's symptomatology and treatment for his service-connected disabilities, as discussed above, he demonstrated the ability to leave his home to attend a ministry program, and church.  In fact, the Veteran reported in the February 2018 statement that he could leave his home.  As such, basic entitlement to SMC payable at the housebound rate is not shown at any time during the appeal period prior to May 3, 2008.


ORDER

SMC payable at the housebound rate prior to May 3, 2008 is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


